Citation Nr: 9920406	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-27 166	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
due to aggravation of a preexisting illness due to an 
undiagnosed illness.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as a manifestation of an undiagnosed 
illness.

3.  Entitlement to service connection for a skin disorder, 
claimed as a manifestation of an undiagnosed illness.

4.  Entitlement to service connection for diarrhea, claimed 
as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from December 7, 
1990, to June 10, 1991.  He had service in Southwest Asia 
from December 19, 1990, to May 16, 1991.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a series of rating decisions by twoDepartment of 
Veterans Affairs (VA) Regional Offices (ROs).  By way of 
procedural history, the Board notes that a March 1995 rating 
decision, by the Boston, Massachusetts, RO, denied service 
connection for sleep apnea and also for papular eruptions on 
the neck, claimed on a direct basis.  The veteran's 
representative then submitted a letter in April 1995 
indicating that the veteran wished to have his claimed 
disorders evaluated for service connection as manifestations 
of undiagnosed illnesses related to his service in the Gulf 
War.  A subsequent rating decision in February 1996, by the 
Philadelphia, Pennsylvania, RO, then denied service 
connection for asthma, claimed as due to aggravation of a 
preexisting illness due to an undiagnosed illness.  That 
rating decision also denied service connection for a 
pulmonary disorder, a skin disorder, and diarrhea, all 
claimed as manifestations of undiagnosed illnesses resulting 
from Persian Gulf service.  A notice of disagreement 
pertaining to those four issues was submitted by the 
veteran's representative in March 1996.  A statement of the 
case pertaining to those four issues was issued in April 
1996.  The veteran's appeal as to those four issues was 
perfected by a substantive appeal, received in June 1996.

Subsequently, a rating decision in August 1997, by the Boston 
RO, in pertinent part, continued the prior denials of the 
four issues previously appealed, and also denied service 
connection on a direct basis for sleep apnea, enteritis, and 
pseudofolliculitis barbae.  Prior to August 1997, there was 
no notice of disagreement of record pertaining to the issues 
of sleep apnea, enteritis, and pseudofolliculitis barbae.  In 
August 1997, a supplemental statement of the case was 
provided which included the four previously appealed issues, 
as well as the issues of sleep apnea, enteritis, and 
pseudofolliculitis barbae, even though no notice of 
disagreement regarding those additional three issues was yet 
of record.  The next communication from the veteran's 
representative, received in July 1998, may be considered a 
notice of disagreement pertaining to the issues of 
entitlement to service connection on a direct basis for sleep 
apnea, enteritis, and pseudofolliculitis barbae.  However, 
although the veteran's representative's communication would 
constitute a timely notice of disagreement, a subsequent 
statement of the case was not issued, nor was a substantive 
appeal received as to any of these three issues.  
Accordingly, the issues of entitlement to service connection 
on a direct basis for sleep apnea, enteritis, and 
pseudofolliculitis barbae are addressed further in the Remand 
portion of this decision.

The Board further notes that the August 1997 rating decision 
also denied service connection for an atrophic left kidney 
with compensatory hypertrophic right kidney, allergic 
rhinitis (claimed as a clogged nose), and calf vein 
thrombosis (claimed as a blood clot), and, in addition, 
granted service connection for plantar fasciitis, assigning a 
10 percent disability evaluation for that disorder.  The 
veteran was notified of the rating decision and provided his 
appellate rights in August 1997.  However, those four issues 
have not been developed for appellate review inasmuch as, 
according to the records before the Board, the veteran has 
not filed a notice of disagreement, has not been provided 
with a statement of the case, and has not filed a substantive 
appeal.  Accordingly, those issues are not before the Board 
at this time.


FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The evidence of record clearly and unmistakably 
demonstrates that the veteran's asthma existed prior to his 
entry into active duty, and there is no competent evidence of 
record to indicate his asthma was aggravated during his 
active service due to an undiagnosed illness.

3.  Although there is medical evidence of record indicating 
that the veteran has been diagnosed with sleep apnea, 
allergic rhinitis, and sinusitis, there is no competent 
evidence that he has a pulmonary disorder which is a 
manifestation of an undiagnosed illness.

4.  Although there is medical evidence of record indicating 
that the veteran has been diagnosed with pseudofolliculitis 
barbae, there is no competent evidence that he has a skin 
disorder which is a manifestation of an undiagnosed illness.

5.  Although there is medical evidence of record indicating 
that the veteran was treated for diarrhea on one occasion 
during his active service, there is no competent evidence 
that he has a chronic disability of diarrhea which is a 
manifestation of an undiagnosed illness.

6.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection for asthma, a pulmonary condition, a skin 
condition, and/or diarrhea, each claimed as caused by or as a 
manifestation of an undiagnosed illness.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for asthma, claimed as aggravated by an 
undiagnosed illness, nor has he submitted a well-grounded 
claim of service connection for a pulmonary disorder, a skin 
disorder, and/or diarrhea, each claimed as a manifestation of 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.317 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's service personnel records discloses 
that he had active service in the Southwest Asia theater of 
operations during the Persian Gulf War.

The veteran's service medical records show that he underwent 
physical examination while a member of the reserves, prior to 
his active service, and gave a history of asthma, as a child, 
which was symptomatic.  During his active service, the 
veteran was treated for complaints of nausea and diarrhea in 
March 1991.  There was an assessment of enteritis and"rule 
out" cholecystitis.  He completed a demobilization/ 
redeployment questionnaire in May 1991, on which he denied 
any skin problems.  However, he answered "Yes" to a 
question asking if he had had a cough or sinus infection.  He 
also circled the words "nausea" and "diarrhea" and 
answered "Yes" after that question.  The noted explanation 
indicated that he had a current cough but his diarrhea was, 
by that time, cleared.  He subsequently underwent a 
redeployment examination in May 1991, prior to his return 
from Southwest Asia.  Although the veteran had some 
complaints on his Report of Medical History form (which are 
not pertinent to the pending claims), he also reported that 
he was in good health.  He had no complaints pertaining to 
his skin, or to his pulmonary and gastrointestinal systems.  
His only pertinent complaint was of his history of asthma.  
As to that complaint, the veteran reported that he had 
suffered from asthma as a child, and had no current symptoms 
other than sinusitis in the morning.  The examination was 
negative for any other pertinent findings.

Of record is a private medical record from P. Clark, M.D., 
dated in July 1994, that reported the veteran had presented 
in July 1984 and, at that time, had been noted to have a 
papular eruption on the back of his neck.  It was noted that 
the lesions did not appear to be acne-like.  The papular 
eruptions were treated with a Hytone ointment.  It was also 
noted that the veteran was concerned that this dermatitis 
might be related to his experience in Desert Storm.  A 
subsequent statement, received from the veteran in February 
1995, reported that his treatment with Dr. Clark had been in 
July 1994, not 1984 as the report stated.

The veteran underwent a series of VA examinations in May 
1995.  On his general medical examination, he gave a history 
of asthma as a child and chronic hay fever and sinusitis, 
reporting that the symptoms were much improved since his 
return from Operation Desert Storm.  He also gave a history 
of sleep apnea having been diagnosed in April 1994.  It was 
noted that this was treated by VA, and treatment with the use 
of a constant positive airway pressure (C-PAP) device with 
titrate had provided relief.  The veteran also complained of 
chronic papular eruptions on the back of the neck.  
Examination findings noted some hyperkeratotic areas on the 
nape of the neck.  The ear, nose, and throat examination was 
unremarkable.  The lungs were clear.  There were no findings 
of a pulmonary disorder.  Findings regarding the abdomen were 
normal.  The pertinent diagnoses were of sleep apnea, history 
of asthma, allergic rhinitis, and chronic dermatitis.

The veteran also underwent a pulmonary examination at that 
time, on which he reported a history of asthma as a child, 
but with no symptoms since childhood.  It was indicated that 
he was taking no medication for asthma, and that he was 
experiencing no significant symptoms from any allergy.  It 
was noted that he used a C-PAP for his sleep apnea, 
prescribed by VA.  Examination of the chest showed it to be 
clear and resonant throughout.

On dermatological examination, the veteran had subjective 
complaints of itching.  He gave a history of seeing a doctor 
who had diagnosed acne but gave no treatment; and of seeing 
his own doctor, who provided topical treatment without 
relief.  The examination noted a scattered papular follicular 
eruption of the back and side of the neck, and an occasional 
lesion on the face.  The diagnosis was of pseudofolliculitis 
barbae.

Received in August 1996 was a private medical record from P. 
Lepley, D.P.M., which indicated treatment of the veteran for 
plantar fasciitis but was negative for any treatment 
pertinent to any of the currently claimed disorders.


Received in October 1996 were additional records of treatment 
of the veteran from the office of Dr. Clark.  Amongst these 
records was an electroencephalogram report, dated in April 
1994, noting that the veteran had a positive sleep apnea 
study due to periods of apnea up to 20 seconds in duration, 
the apneic episodes being probably of the obstructive type.  
Other records included a clinical treatment, dated in 
December 1991, noting the veteran complained of a bad head 
cold, sneezing, watery eyes, running nose, and a headache.  
The assessment was of sinusitis.  A July 1994 clinical record 
noted the treatment for papular eruptions on the back of the 
neck.  In October 1995, the veteran was complaining of sinus 
pressure.  In December 1995, he again reported sinus 
tenderness.  The lungs were clear.  The assessment was that 
of allergic rhinitis.

Dr. Clark's records further show that, in May 1996, the 
veteran again reported sinus pressure, and in June 1996, he 
reported continued nasal congestion.  A record in June 1996 
noted that the veteran was experiencing vasomotor rhinitis, 
but was generally doing "ok" without a lot of other major 
health issues.  It was noted that his C-PAP mask at night 
seemed to be aggravating his nasal congestion, but the 
veteran was unaware of any specific seasonal allergies.  
Examination showed a clear pharynx, no adenopathy, and clear 
lungs.  He was given a nasal spray to control rhinitis 
symptoms.  In August 1996, the assessment for his continued 
nasal congestion was that of allergic rhinitis versus 
vasomotor rhinitis.  The remainder of the veteran's treatment 
records were not pertinent to his claimed conditions.  The 
records were entirely negative for any complaints or 
treatment pertaining to diarrhea.  Although they indicated 
treatment for allergic rhinitis and sleep apnea, they were 
also entirely negative for any complaints or treatment 
pertaining to asthma or a pulmonary disorder.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for asthma, a pulmonary 
disorder, a skin disorder, and diarrhea, each claimed as a 
manifestation of an undiagnosed illness.  It is argued that 
service connection is warranted for the claimed disorders 
pursuant to 38 C.F.R. § 3.317.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge, when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The threshold question regarding the veteran's claims is 
whether they are well grounded.  A well-grounded claim is one 
which is plausible under the law.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v.West, 118 
S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Veterans Appeals 
(redesignated as the United States Court of Appeals for 
Veterans Claims, effective March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  See Elkins v. West, 12 Vet.App. 209, 213 
(1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
compe-tence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection for 
asthma, a pulmonary disorder, a skin disorder, or diarrhea, 
each claimed as a manifestation of an undiagnosed illness.

In regard to claims due to an undiagnosed illness, the Board 
notes that the record reflects that the veteran served in 
Southwest Asia during the Persian Gulf War.  He is therefore 
entitled to the presumption afforded by 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 regarding compensation for certain 
disabilities due to undiagnosed illnesses.

In this regard, we note that, on November 2, 1994, the 
Persian Gulf War Veterans' Act, title I of the Veterans' 
Benefits Improvements Act of 1994, Public Law No. 103-446, 
was enacted.  That statute added a new section 1117 to title 
38, United States Code, authorizing VA to compensate any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

The above cited statute is implemented by a VA regulation at 
38 C.F.R. § 3.317, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications 
indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or 
more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).  Note:  As originally constituted 
in 1995, the regulation established the presumptive period as 
not later than two years after the date on which the veteran 
last performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  As later amended, in 1997, the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement for compensation to be established was 
expanded from two years to a date not later than December 31, 
2001.

The VA General Counsel recently determined that a well-
grounded claim for compensation under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317 generally requires the submission of 
some evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

Applying the above law and regulations to the evidentiary 
record before us, the Board notes that the record clearly 
establishes that the veteran's asthma pre-existed his 
service.  There are numerous records documenting that the 
veteran gave a history of having asthma as a child, including 
his medical examination prior to entering active duty.  He 
does not deny this pre-existence; rather, the theory of his 
claim for asthma is based upon aggravation.

We recognize that, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder pre-existed service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  See, e.g., Gahman v. West, ___ 
Vet.App. ___, No. 96-1303, slip op. at 10 (June 4, 1999).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during wartime service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  See Akins v. Derwinski, 1 Vet.App. 
228, 232 (1991). Also, where there was merely a flare-up of 
the pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993).

We have carefully considered whether the veteran's asthma 
disorder was aggravated by his service due to any undiagnosed 
illness.  However, there is no medical evidence of record to 
support that position.  Indeed, the Board notes that the 
veteran himself, on his VA examination in May 1995, reported 
that his asthma symptoms were much improved since his return 
from Desert Storm.  The veteran has provided no contentions 
and advanced no theories as to how his asthma was aggravated.  
Thus, even if the asthma underwent one or more flare-ups in 
service, the evidence does not show that it was permanently 
aggravated.  See Hunt, supra.  As there is no competent 
evidence to indicate that the veteran's pre-existing asthma 
disorder was aggravated by his active service due to any 
cause, including an undiagnosed illness, the Board finds this 
claim is not well grounded.

Regarding the veteran's claimed pulmonary condition, the 
Board notes that post-service medical records indicate he has 
been diagnosed, at various times, with sleep apnea, allergic 
rhinitis, and sinusitis.  As with his asthma, discussed 
above, there is evidence of record to indicate that at least 
his sinusitis and allergic rhinitis pre-existed his military 
service.  The Board need not consider that issue, however.  
Pertinent to the Board's decision, it is noted that post-
service medical evidence has consistently shown the veteran's 
lungs to be clear and asymptomatic, and there is no 
indication of any chronic pulmonary condition.  Accordingly, 
this claim is also not well-grounded.

Likewise, the veteran has claimed service connection for 
diarrhea as a manifestation of an undiagnosed illness, and 
service medical records do indicate that he was treated on 
one occasion, in March 1991, for diarrhea.  However, there is 
no competent evidence to indicate that the veteran has 
experienced diarrhea since that time.  Service medical 
records indicate the diarrhea was resolved in May 1991.  
There were no complaints on separation examination.  Post-
service medical records are entirely negative for any 
complaints of diarrhea.  As noted above, the regulation 
requires that there be an indication of a chronic disability, 
defined as one that has existed for six months or more, in 
order for service connection to be granted.  See 38 C.F.R. 
§ 3.317(a)(3).  The veteran's one-time treatment for 
diarrhea, with no subsequent complaints or treatment, clearly 
does not meet the regulatory definition of the display of a 
chronic disability, and as such, this claim is also not well 
grounded.

As to the veteran's claimed of service connection for a skin 
disorder as a manifestation of an undiagnosed illness, the 
Board notes that the May 1995 dermatologic examination 
clearly established a diagnosis of pseudofolliculitis barbae.  
Such a diagnosis does not fall within the provisions of 
38 C.F.R. § 3.317, as it is clearly not a qualifying 
undiagnosed illness as defined by the regulation.  The Board 
again notes that the provisions of 38 C.F.R. § 3.317 apply 
only to a chronic disability resulting from an illness, or 
combination of illnesses, which cannot be attributed to any 
known clinical diagnosis.  We find that compensation under 
38 C.F.R. § 3.317 is not available with regard to the claim 
concerning service connection for a skin disorder, as the 
veteran has been given a known clinical diagnosis, 
pseudofolliculitis barbae.  As such, this claim is also not 
well grounded.

In summation as to all the veteran's claims, the Board has 
carefuly considered his contentions, and we note that he is 
competent to report his own symptomatology.  However, to the 
extent that he is offering his own medical opinion and 
diagnoses, the Board notes the record does not indicate that 
he has any professional medical expertise.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, supra.

Because of the lack of competent medical evidence relating 
any of the veteran's claimed disorders to any undiagnosed 
illness resulting from his military service, the Board finds 
all his claims to be not well grounded.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claims.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claim, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet.App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and the VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claims 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the veteran of particular evidence needed to make 
his application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.


ORDER

Service connection for asthma, claimed as aggravated by an 
undiagnosed illness, and for a pulmonary disorder, a skin 
disorder, and diarrhea, each claimed as a manifestation of an 
undiagnosed illness, is denied, since well-grounded claims 
have not been presented.


REMAND

As to the issues of entitlement to service connection on a 
direct basis for sleep apnea, enteritis, and 
pseudofolliculitis barbae, as indicated in the Introduction 
hereinabove, the communication from the veteran's 
representative received in July 1998 would constitute a 
timely notice of disagreement with the rating decision that 
denied those claims in August 1997.  However, the Board notes 
that the veteran was not furnished with a subsequent 
statement of the case pertaining to those issues, nor has he 
submitted a substantive appeal.  We note that, although the 
issues were included within a supplemental statement of the 
case issued in August 1997, that supplemental statement of 
the case did not comply with the requirements of 38 C.F.R. 
§§ 19.29, and 19.31, as it did not address issues to which 
the appellant or his representative had previously expressed 
disagreement.  The applicable regulation requires that, 
following the notice of disagreement, the veteran and his 
representative must be provided with a statement of the case 
that contains, in pertinent part, "a summary of the evidence 
in the case relating to the issue or issues with which the 
appellant or representative has expressed disagreement," and 
a "summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination."  See 38 C.F.R. 
§ 19.29 (1998).


The failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet.App. 398, 408-10 (1995).  See also 
Archbold v. Brown, 9 Vet.App. 124, 130 (1996).  However, an 
appeal shall be subsequently returned to the Board only if 
perfected by the filing of a timely substantive appeal.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997).  See also In 
re Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) 
("absent an NOD, an SOC and a Form 1-9 [substantive appeal], 
the BVA was not required--indeed, it had no authority--to 
proceed to a decision") (citation omitted).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should again review the record 
and issue the veteran and his 
representative a statement of the case 
addressing the issues of entitlement to 
service connection for sleep apnea, 
enteritis, and pseudofolliculitis barbae, 
each claimed on a direct basis.  The 
veteran and his representative should be 
given the required time to respond 
thereto in order to perfect an appeal.

2.  The RO should specifically notify the 
veteran that the appeal on any issue 
remaining denied will be returned to the 
Board following the issuance of the 
statement of the case, only if it is 
perfected by the veteran by the filing of 
a timely substantive appeal.  See 
Smallwood, supra.

The case should be returned to the Board for further 
appellate consideration, if otherwise in order, following 
appropriate appellate procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to ensure due 
process of law.  No action is required by the veteran until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



